DETAILED ACTION
This action is in response to applicant’s amendment filed on 29 March 2021.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
29 March 2021 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (hereinafter Want) (US 2019/0215685 A1) in view of Loehr et al. (hereinafter Loerhr) (US 2019/0124015 A1) and Kim et al. (hereinafter Kim) (US 10,924,912 B2).
Regarding claims 1 and 11, Wang discloses a method for an initiating UE (User Equipment) to establish a unicast link with a target UE { (see Figs. 1-12) }, comprising:
transmitting a first PC5 signalling used for establishing the unicast link with the target UE, wherein the first PC5 signalling includes an application layer identity of the target UE and an identity of a V2X (Vehicle-to-Everything) service { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12), where the system has device to device communication, and the system uses upper layer communication of data exchange between transmitter and receiver (see pg. 7, [0085, 0087]; Fig. 2B), and the system transmits packets via an upper (e.g., application) layer (see pp. 3-4, [0043]) }.  Wang clearly discloses the feature(s) indicated above) as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) unicast link was well known in the art, as taught by Loerhr.
As further alternative support in the same field of endeavor, Loerhr discloses the feature(s) unicast link { (see pg. 6, [0086-0087, 0093, 0102]; Figs. 1 & 8-11), where the system has one-to-one communication }.  As a note, Loerhr at the least further discloses the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang as further alternatively supported by Loerhr to have the feature(s) unicast link, in order to provide improved transmitting devices and corresponding methods for transmitting vehicular data and for considering quality of service requirements, as taught by Loerhr (see pg. 4, [0046]).  Wang does not specifically having the feature(s) of receiving a second PC5 signalling from the target UE. wherein the second PC5 signalling is used to complete establishment of the unicast link with the target UE.  However, in the alternative, the examiner maintains that the feature(s) receiving a second PC5 signalling from the target UE. wherein the second PC5 signalling is used to complete establishment of the unicast link with the target UE was well known in the art, as taught by Loerhr.
As further alternative support in the same field of endeavor, Loerhr discloses the feature(s) receiving a second PC5 signalling from the target UE. wherein the second PC5 signalling is used to complete establishment of the unicast link with the target UE { (see col. 45, line 62 - col. 46, line 4; col. 2, lines 5-13; Fig. 18), where the system has one-to-one communication }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang and Loerhr as further alternatively 
Regarding claims 2 and 12, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses the method of claim 1, wherein the initiating UE is aware of the presence of the target UE via a discovery procedure or a one-to-many sidelink communication { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12) }.  As a note, Loehr at the least further discloses the feature(s) wherein the initiating UE is aware of the presence of the target UE via a discovery procedure or a one-to-many sidelink communication { (see pg. 6, [0086-0087, 0093, 0102]; pg. 9, [0130]; Figs. 1 & 8-11) }.
Regarding claims 3 and 13, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses the method of claim 1, wherein the first PC5 signalling includes an identity of a V2X application offering the V2X service { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12) }.
Regarding claims 4 and 14, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses the method of claim 1, wherein the first PC5 signalling includes an application layer identity of the initiating UE { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12) }.
Regarding claims 5 and 15, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses 
Regarding claims 6 and 16, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses the method of claim 1, wherein the first PC5 signalling is transmitted to a broadcast address associated with the V2X service or the V2X application offering the V2X service using a source layer 2 identity being set to a layer 2 identity of the initiating UE { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12), where the system uses upper layer communication of data exchange between transmitter and receiver (see pg. 7, [0085, 0087]; Fig. 2B) }.
Regarding claims 7 and 17, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses the method of claim 1, wherein the first PC5 signalling is a Direct Communication Request message { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12) }.
Regarding claims 8 and 18, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses the method of claim 1, wherein a phase of establishing the unicast link is before a second phase corresponding to V2X Message Trransfer { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12) }.
Regarding claims 9 and 19, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses 
Regarding claims 10 and 20, the combination of Wang, Loerhr, and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Wang further discloses the method of claim 1, wherein the second PC5 signalling is a Direct Communication Accept message { (see pg. 3, [0033-0037]; pg. 6, [0070]; Figs. 1A-D, 4, 9, & 12) }.













Response to Arguments
 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 10,856,118 B2; also, US 2019/0364402 A1) discloses method and apparatus for transmitting information using V2X communication in a wireless communication system.  Lee at the least further discloses ……wherein the control information includes at least one of an identifier (ID) that identifies a V2X application layer or an identifier (ID)…(see col. 1, lines 65-67; also, see col. 23, lines 50-53).  …V2X applications…contain…four different types…V2V…V2I…V2N…V2P….(see col. 11, lines 25-34).  …identities are either provided by higher layer or derived from identities provided by higher layer…(see col. 13, lines 44-53).  …UE is configured by higher layers to receive V2X communication and PC5 resources are provided…(see col. 17, lines 21-23).  …information…may be a V2X application layer ID…(see col. 22, lines 37-38).
Gulati et al. (US 2020/0084592 A1) discloses link identity determination and signaling.
Chen et al. (US 2017/0150490 A1) discloses method and apparatus for switching communication interface in a wireless communication system.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                            
WJD,Jr
09 April 2021